                 IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

CLARENCE ELROY HAWKINS, JR.,     )    CV 19-00102 HG-KJM
                                 )
           Plaintiff,            )
                                 )
      vs.                        )
                                 )
PAMELA FISHER ,                  )
                                 )
           Defendant.            )
_________________________________)

                 ORDER ADOPTING MAGISTRATE JUDGE’S
 FINDINGS AND RECOMMENDATION TO: (1) DISMISS COMPLAINT WITH LEAVE
TO AMEND; AND (2) DENY PLAINTIFF’S REQUEST TO PROCEED IN DISTRICT
   COURT WITHOUT PREPAYING FEES OR COSTS (ECF No. 5) AS MODIFIED

     Findings and Recommendation having been filed and served on

all parties on March 29, 2019, and no objections having been

filed by any party,

     IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title

28, United States Code, Section 636(b)(1)(C) and Local Rule 74.2,

the "Findings and Recommendation to: (1) Dismiss Complaint With

Leave to Amend; and (2) Deny Plaintiff’s Request to Proceed in

District Court Without Prepaying Fees or Costs" (ECF No. 5) are

adopted as the opinion and order of this Court with the following

modifications:

     On Page 6, line 21, insert “has” after “damages”

     On Page 6, line 24, replace “search” with “searches”.

//

//

//

//

//
     IT IS SO ORDERED.


     DATED: April 15, 2019, Honolulu, Hawaii.




Clarence Elroy Hawkins Jr. v. Pamela Fisher, Cv. No. 19-00102 HG-
KJM; ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS AND
RECOMMENDATION TO (1) DISMISS COMPLAINT WITH LEAVE TO AMEND; AND
(2) DENY PLAINTIFF’S REQUEST TO PROCEED IN DISTRICT COURT WITHOUT
PREPAYING FEES OR COSTS (ECF No. 5) AS MODIFIED

                                2
